Title: To Thomas Jefferson from Samuel Stephens, 19 July 1802
From: Stephens, Samuel
To: Jefferson, Thomas


          
            Dublin 19 of 7 mo 1802
          
          I have had thoughts for some time of sending thee the inclosed phamplet, as a token of my regard, but I am discouraged from the fallicy of Man I have through Life endeavourd to suddy not only myself, but likewise man both in private and public Life, some who I conceived a high opinion of I have found when they have got to a certain pinicle or height, they suddenly stopd there, they like whats called glory, but when they find they have to return to the common mass, and relinquish all their power they often have recourse to indirect mains, to retain it. I think amongst the rest we have a resent instance of it on this side the Atlantic, and that is a Man who I had formed the greatest opinion of as a public Character. I suspect thou’ll understand me and what I main, and my wish for thee is that thou may be preserved from all false glory, that thou may steadily persue a reform and renovation, that thy days may be long, and spent in the glorious cause of humanity, that thou may instruct the Ignorant, and teach mankind what true liberty and happiness is, and if thou persues that path, thy name shall be handed down to posterity, more glorious than the Conqueror of Europe, but I trust and hope its not the praise or popularity of Man thou art seeking, that it is the evidence of good Conscience, which will not only carry thee through this Life but shall Land thee safe in the next, may that be thy happy exsperiance saith thy Friend
          
            Saml Stephens
            Skinner Row
          
          
            I also send thee a few phamplets wrote by an intimate friend of mine. its the last one I was most desireous thou should see, and as that spakes of the former ones I thought that perhaps thou might have no objection to see and read them at a leasure Hour
            I Love true republicans, few understand what it is, they blend aristrocraxcy through it
          
        